Citation Nr: 1631189	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2009 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).

VA granted the Veteran a total disability rating based on individual employability due to a service-connected disability, effective March 2008.

The Veteran testified before the undersigned in May 2016.

The Board decides Issue 1 below.  The Board REMANDS Issues 2-3 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have ischemic heart disease.

2.  The Veteran did not have a heart disorder in service or within one year after separation.



CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has provided the required notice, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and VA treatment records.

VA has also assisted the Veteran by examining him in May 2010 for his heart disorder claim.  The Board finds that the examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

At the Veteran's Board hearing, his representative argued that he did not know if the correct testing had been conducted to diagnose ischemic heart disease.  However, as was explained, neither the representative, nor the undersigned, has received the medical training necessary to know what medical process is needed.  Rather, the Board has faith and the presumption of regularity dictates that the medical professionals tasked with conducting examinations are medically qualified to perform the examinations and to conduct the necessary testing.  As such, the Board finds no inadequacy in the VA examinations that have been provided.

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Heart Disorder

The Veteran contends he has ischemic heart disease (IHD) due to herbicide exposure during his service in Vietnam.

The Veteran has proffered no evidence of IHD.  Two electrocardiograms (ECG) are in the claims file - a 2008 ECG from W.A. Foote Memorial Hospital and a May 2010 ECG from the Veteran's VA examination.  Both ECGs show the Veteran has a right bundle branch block (RBBB) which results in sinus bradycardia (SB).  No evidence of another heart disorder is in the claims file.  For the purposes of the service connection claim, this satisfies prong one - a current disability.  However, the evidence does not establish ischemic heart disease which is the lone heart disability which may be presumptively connected to service based on exposure to herbicides.  Of note, at his Board hearing, the Veteran acknowledged that he had never been diagnosed with ischemic heart disease.

VA has verified the Veteran's Vietnam service, so he is presumed to have been exposed to herbicides during his service under 38 C.F.R. § 3.307(a)(6).  However, absent a diagnosis of ischemic heart disease, or a showing that a heart disability either onset in service or within a year of service, service connection requires a medical nexus connecting the etiology of a chronic heart disability to military service.   

Here, no such medical nexus is of record.  The Veteran does not claim, nor does the evidence reveal, that he was a) treated for a heart disorder while in service, or b) treated for a heart disorder within one year of separation from service.  Indeed, the Veteran's claim turns entirely on a finding of ischemic heart disease so that he may avail himself of presumptive service connection under 38 C.F.R. § 3.309(e).  See February 2014 Decision Review Officer hearing transcript at 4.  However, the presumed nexus under 38 C.F.R. § 3.309(e) is circumscribed to a narrowly tailored list of disabilities, including IHD.  Neither RBBB nor SB is IHD, nor are RBBB or SB eligible for the presumptive nexus under 38 C.F.R. § 3.309(e).  The Veteran has proffered no nexus between RBBB or SB and his presumed herbicide exposure.  As the nexus is lacking, the Board denies service connection.


ORDER

Service connection for a heart disorder, to include ischemic heart disease, is denied.


REMAND

First, the Veteran contends a) herbicide exposure caused his hypertension, or b) his PTSD caused or aggravated it.  The October 2008 VA examination report does not discuss whether the Veteran has hypertension, let alone its etiology.  VA treatment records confirm VA is treating the Veteran for hypertension, so remand is warranted for another examination.

As the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Second, the Veteran testified that his PTSD had worsened since his last examination in 2008.  The Board, based on this this testimony, will order a new examination to determine the current severity of the disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Battle Creek and Detroit VA medical facilities from January 2008 to present and upload into two separate electronic files by facility if possible.

2. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his service connected disabilities PTSD?  Why or why not? 

d) Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (permanently worsened in severity beyond a natural progression) by his service connected disabilities PTSD?  Why or why not? 

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  

4. After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


